PER CURIAM.
This is an appeal from an order or judgment of May 22, 1935, of the federal District Court for Massachusetts dismissing a petition for writ of habeas corpus and denying the writ. It appears that the petitioner is held under process of the state court and that there is no certificate of probable cause as is now required in such a case to authorize this court to entertain jurisdiction. USCA, title 28, § 466 (43 Stat. 940, § 6 (d), Act March 10, 1908, c. 76 (35 Stat. 40). See Bilik v. Strassheim, 212 U. S. 551, 29 S. Ct. 684, 53 L. Ed. 649; Ex parte Patrick, 212 U. S. 555, 29 S. Ct. 686, 53 L. Ed. 650; Comerford v. Hogsett, 79 F.(2d) 486, decided by this court October 16, 1935.
The appeal is dismissed for want of jurisdiction.